DETAILED ACTION

This Office Action is a response to an application filed on 03/30/2022, in which claims 1-20 are pending and ready for examination.

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement

The information disclosure statement (IDS) submitted on 03/30/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Liu (US 2022/0103827 A1).

Regarding claim 1, Liu discloses: A method for video decoding in a decoder (see Liu, paragraph 142), comprising: 
decoding coding information of a current block (CB) from a coded video bitstream (see Fig. 14F), the coding information including weighted prediction information that indicates a weighted prediction for the CB (see Liu, paragraph 89 and 227); 
determining whether to apply a prediction refinement with optical flow (PROF) on the CB (see Liu, paragraph 630) based on the weighted prediction information (see Liu, paragraph 637 and 639); and 
reconstructing the CB (see Liu, paragraph 374) based on the weighted prediction and whether the PROF is determined to be applied on the CB (see Liu, paragraph 637 and 639).

Regarding claim 2, Liu discloses: The method of claim 1, wherein the reconstructing comprises: reconstructing the CB (see Liu, paragraph 374) based on the weighted prediction without the PROF in response to a type of the weighted prediction being one of at least one type for disallowing the PROF (see Liu, paragraph 637).

Regarding claim 3, Liu discloses: The method of claim 2, wherein the at least one type for disallowing the PROF includes a weighted bi-prediction (see Liu, paragraph 637 and 639).

Regarding claim 4, Liu discloses: The method of claim 3, wherein the weighted bi-prediction is bi-prediction with CU-level weights (see Liu, paragraph 642).

Regarding claim 5, Liu discloses: The method of claim 3, wherein the weighted bi-prediction is slice or picture level (see Liu, paragraph 642) unequal weighted prediction (see Liu, paragraph 89).

Regarding claim 6, Liu discloses: The method of claim 3, wherein the weighted bi-prediction is bi-prediction with unequal weighting (see Liu, paragraph 89).

Regarding claim 7, Liu discloses: The method of claim 5, wherein the weighted bi-prediction is signaled at a level higher than a block level (see Liu, paragraph 642).

Regarding claim 8, Liu discloses: The method of claim 2, wherein the at least one type for disallowing the PROF includes a weighted uni-prediction (see Liu, paragraph 632).

Regarding claim 9, discloses: The method of claim 2, wherein the reconstructing comprises: reconstructing the CB (see Liu, paragraph 374) based on the weighted prediction with the PROF in response to a type of the weighted prediction being a weighted uni-prediction (see Liu, paragraph 223-227, and 84, section d) discloses how to derive I’ for PROF under the condition that the current block is coded based on weighted prediction).

Regarding claims 10-18, claims 10-18 are drawn to an apparatus having limitations similar to the method claimed in claims 1-9 treated in the above rejections. Therefore, apparatus claims 10-18 correspond to method claims 1-9 and are rejected for the same reasons of anticipation as used above.

Regarding claims 19-20, claims 19-20 are drawn to a computer readable storage medium having limitations similar to the apparatus claimed in claims 1-2 treated in the above rejections.  Therefore, computer readable storage medium claims 19-20 correspond to apparatus claims 1-2 and are rejected for the same reasons of anticipation as used above.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARYAM A NASRI whose telephone number is (571)270-7158. The examiner can normally be reached 10:00-8:00 M-T.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Ustaris can be reached on 5712727383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARYAM A NASRI/Primary Examiner, Art Unit 2483